IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 27, 2009
                                     No. 08-60233
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

MARIA MARTINA MUNOZ

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A94 024 991


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Maria Martina Munoz, a citizen and national of Guatemala, seeks a
petition for review of the order of the Board of Immigration Appeals (BIA)
denying her application for hardship cancellation of removal pursuant to 8
U.S.C. § 1229b as well as special rule cancellation under the Nicaraguan
Adjustment and Central America Relief Act, Pub.L. No. 105-100, 111 Stat. 2160,
2193-97 (1997), amended by Pub. L. No. 105-139, 111 Stat. 2644 (1997)
(NACARA). We dismiss the petition in part for lack of jurisdiction and deny the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60233

petition in part. Although Munoz separately filed a petition for review of a
denial of a motion to reopen, she does not address that ruling in her brief or any
supplemental filing and thus has abandoned any challenge to that ruling. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      We generally review only the BIA’s decision except to the extent that the
decision of the immigration judge (IJ) influences the BIA. Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997). With respect to the determination that Munoz
failed to demonstrate the “exceptional and extremely unusual hardship”
required under § 1229b, we lack jurisdiction to review this purely discretionary
determination. See 8 U.S.C. § 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377
(5th Cir. 2007); Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). We reject
Munoz’s attempt to recast what amounts to a disagreement with the weighing
and consideration of the relevant factors by the IJ as a constitutional or legal
issue. See Hadwani v. Gonzales, 445 F.3d 798, 801 (5th Cir. 2006).
      With respect to the determination that Munoz did not meet the statutory
eligibility requirements for special rule cancellation, we have jurisdiction to
review a non-discretionary application of law to facts. See, e.g., Mireles-Valdez
v. Ashcroft, 349 F.3d 213, 215 (5th Cir. 2003). The evidence does not compel the
conclusion that Munoz satisfied the requirements. See § 1252(b)(4)(B); 8 C.F.R.
§§ 1240.61, 1240.62; Tamara-Gomez v. Gonzales, 447 F.3d 343, 347 (5th Cir.
2006). Thus, we deny the petition for review on this issue.
      DISMISSED IN PART FOR LACK OF JURISDICTION; DENIED IN
PART.




                                        2